DETAILED ACTION
Status of Claims:
Claims 17-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18:
	The claim states “the total volume of composition or wastewater.” This limitation renders the claim indefinite because if it is referring to composition A or B.
	The claim states “(e.g. of composition B)”. This limitation renders the claim indefinite because it is not clear if the concentration is based on the volume of composition B or not.
Regarding Claims 21, 38, and 31:
	The claims use the phrases “in particular”, “preferably”, and “such as.” These phrase render the claims indefinite because it is not clear if the limitations that follow are required by the claims or not. For the purposes of examination all limitations following these phrases will be considered optional. 

Regarding Claim 30:
	The claim states “the sodium chloride electrolysis is selected from membrane cell electrolysis.” The phrase “selected from” renders the claim indefinite because only one selection is given. It is therefore not clear if the electrolysis is required to be membrane cell electrolysis or if there are alternatives. 

Regarding Claim 31:
	The claim is a “use” claim and does not require any actual steps. The claim states “utilizing Haloferax mediterranei cells” but does not provide any process steps for how the cells are “utilized” therefore it is not clear what process the claim is limited to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-22 and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 of copending Application No. 16/956,540 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 17: The claims of the copending application disclose the method for reducing the content of at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline in hypersaline wastewater (see claim 23), said method comprising the steps of (a) providing a composition A comprising hypersaline wastewater and said at least one pollutant (claim 16 step a), and (b) contacting composition A with Haloferax mediterranei cells, thereby generating a composition B comprising said composition A and Haloferax mediterrani cells (see claim 17).

Regarding Claim 18: The claims of the copending application disclose the method of claim 17, wherein said composition B comprises NaCl in a concentration of at least 6% (w/v), based on the total volume of composition or wastewater (e.g. of composition B) (see claim 16).

Regarding Claim 19: The claims of the copending application disclose the method of claim 17. The copending claims do not explicitly teach wherein said composition B comprises at least 0.5 mg/l formate and/or 0.5 mg/l phenol and/or 0.5 mg/l nitrobenzene and/or 0.5 mg/l 4,4'-Methylenedianiline (MDA) and/or 0.5 mg/l aniline. However the claims teach that the total organic content is less than 400 mg/l. Given that the range disclosed in the copending application of less than 400 mg/l overlaps the claimed range of greater than 0.5 mg/l a prima facie case of obviousness exists and one skilled in the art would have found it obvious to treat wastewater in composition B with at least 0.5 mg/l formate and/or 0.5 mg/l phenol and/or 0.5 mg/l nitrobenzene and/or 0.5 mg/l 4,4'-Methylenedianiline (MDA) and/or 0.5 mg/l aniline (see MPEP 2144.05).

Regarding Claim 20: The claims of the copending application disclose the method of claim 17, wherein the hypersaline wastewater is derived from the production of diaryl carbonates, the production of polycarbonates, or the production of diamines and polyamines of the diphenylmethane series. The claims do not explicitly disclose the source of wastewater; however it would have been obvious to one skilled in the art to use a known method of treating hypersaline wastewater to treat a known source of hypersaline wastewater, with an expectation of success.

Regarding Claim 21: The claims of the copending application disclose the method of claim 17, wherein said composition B further comprises a substrate that allows for the growth of the Haloferax mediterranei cells (see claim 16), in particular wherein said substrate has been added to composition B, preferably said substrate is a carbohydrate, in particular glycerol, a sugar such as glucose or sucrose or an organic acid such as acetate, lactate, malate, succinate or citrate.

Regarding Claim 22: The claims of the copending application disclose the method of claim 17, wherein the method further comprises step (c) of incubating composition B, thereby reducing the content of said at least one pollutant (see claim 16 step c).

Regarding Claim 26: The claims of the copending application disclose the method of claim 17, wherein the total content of the at least on pollutant is reduced by at least 30% (see claim 23).

Regarding Claim 27: The claims of the copending application disclose the method of claim 17, wherein said method further comprises the separation of the cells from composition B, thereby giving composition C (first portion), and optionally wherein the method further comprises concentrating composition C, thereby giving composition C* (see claim 19).

Regarding Claim 28: The claims of the copending application disclose the method of claim 27, wherein said method further comprises the removal of inorganic components from composition C or C*, in particular of trace elements and/or salts of media components (see claim 24).

Regarding Claim 29: The claims of the copending application disclose the method for the production of chlorine and sodium hydroxide, comprising the steps of (i) providing a composition C or C* according to the method of claim 27, and (ii) subjecting the composition according to (a) to a sodium chloride electrolysis process, thereby producing chlorine and sodium hydroxide and optionally hydrogen (see claim 24).

Regarding Claim 30: The claims of the copending application disclose the method of claim 29, wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride (see claim 24).

Regarding Claim 31: The claims of the copending application disclose the method comprising utilizing Haloferax mediterranei cells for reducing the content of at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline in hypersaline wastewater (see claims 16, 17 and 23).

Regarding Claim 32: The claims of the copending application disclose the composition B comprising hypersaline wastewater, at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, and aniline, and Haloferax mediterranei cells (see claims 16, 17,and 23).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 16/956,540  in view of Herwig et al (WO 2013/124375). 
Regarding Claim 23: The claims of the copending application disclose the method of claim 22.
	The claims are silent as to the temperature and pH of the incubation step.
	Herwig teaches incubation with Haloferax mediterranei at a temperature of 18C to 55C (38C) (see pg. 7 line 18) and pH value of 6.0 to 8.2 (6.8 to 8.0) (see ph. 7 lines 16-18).
	The copending application and Herwig are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to select the temperature range and pH of Herwig for use in the process of the copending application because it is the selection of conditions that optimize the fermentation process (see Herwig pg. 7 lines 7-28).

Regarding Claim 24: The claims of the copending application disclose the method of claim 22.
	The claims do not disclose that the incubation step is aerobic.
	Herwig teaches an aerobic (air is inlet into the reactor) incubation (fermentation) step (see pg. 7 lines 22-23).
	The copending application and Herwig are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to select an aerobic incubation condition because it is the condition known to optimize the fermentation process (see Herwig pg. 7 lines 7-28).

Regarding Claim 25: The claims of the copending application disclose the method of claim 17.
	The claims do not specify the Haloferax mediterranei used.
	Herwig teaches treating wastewater with Haloferax mediterranei DSM.1411 (see pg. 9 line 27).
	The copending application and Herwig are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to select Haloferax mediterranei DSM.1411 as disclosed by Herwig as the Haloferax mediterranei species because it is the simple substitution of a known Haloferax mediterranei species with another known Haloferax mediterranei species, obviously resulting in the degradation of organic pollutants, with an expectation of success (see MPEP 2143,B). 

This is a provisional nonstatutory double patenting rejection.

Claims 17-24 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11/247,925.
Regarding Claim 17: The claims of the patent disclose the method for reducing the content of at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline (aniline) in hypersaline wastewater, said method comprising the steps of (a) providing a composition A comprising hypersaline wastewater and said at least one pollutant, and (b) contacting composition A with Haloferax mediterranei cells, thereby generating a composition B comprising said composition A and Haloferax mediterrani cells (see claim 1).

Regarding Claim 18: The claims of the patent disclose the method of claim 17, wherein said composition B comprises NaCl in a concentration of at least 6% (w/v), based on the total volume of composition or wastewater (e.g. of composition B) (see claim 1).

Regarding Claim 19: The claims of the patent disclose the method of claim 17, wherein said composition B comprises at least 0.5 mg/l formate and/or 0.5 mg/l phenol and/or 0.5 mg/l nitrobenzene and/or 0.5 mg/l 4,4'-Methylenedianiline (MDA) and/or 0.5 mg/l aniline (see claim 4).

Regarding Claim 20: The claims of the patent disclose the method of claim 17, wherein the hypersaline wastewater is derived from the production of diaryl carbonates, the production of polycarbonates, or the production of diamines and polyamines of the diphenylmethane series (see claim 5).

Regarding Claim 21: The claims of the patent disclose the method of claim 17, wherein said composition B further comprises a substrate that allows for the growth of the Haloferax mediterranei cells, in particular wherein said substrate has been added to composition B, preferably said substrate is a carbohydrate, in particular glycerol, a sugar such as glucose or sucrose or an organic acid such as acetate, lactate, malate, succinate or citrate (see claim 6).

Regarding Claim 22: The claims of the patent disclose the method of claim 17, wherein the method further comprises step (c) of incubating composition B, thereby reducing the content of said at least one pollutant (see claim 1).

Regarding Claim 23: The claims of the patent disclose the method of claim 22, wherein the incubation in step (c) is carried out at temperature of 18°C to 55°C and/or wherein the incubation in step (c) is carried out at a pH value in the range of 6.0 to 8.2 (see claim 7).

Regarding Claim 24: The claims of the patent disclose the method of claim 22, wherein said incubation in step (c) is carried out under aerobic conditions (see claim 8).

Regarding Claim 26: The claims of the patent disclose the method of claim 17. The claims do not specify wherein the total content of the at least on pollutant is reduced by at least 30%.  However, given that the same method as claimed is disclosed by the claims of the patent, it would have been obvious to one skilled in the art to adjust the process time in order to reduce the pollutant by at least 30%. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 27: The claims of the patent disclose the method of claim 17, wherein said method further comprises the separation of the cells from composition B, thereby giving composition C, and optionally wherein the method further comprises concentrating composition C, thereby giving composition C* (see claim 10).

Regarding Claim 28: The claims of the patent disclose the method of claim 27, wherein said method further comprises the removal of inorganic components from composition C or C*, in particular of trace elements and/or salts of media components (see claim 11).

Regarding Claim 29: The claims of the patent disclose the method for the production of chlorine and sodium hydroxide, comprising the steps of (i) providing a composition C or C* according to the method of claim 27, and (ii) subjecting the composition according to (a) to a sodium chloride electrolysis process, thereby producing chlorine and sodium hydroxide and optionally hydrogen (see claim 11).

Regarding Claim 30: The claims of the patent disclose the method of claim 29, wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride (see claim 12).

Regarding Claim 31: The claims of the patent disclose the method comprising utilizing Haloferax mediterranei cells for reducing the content of at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline in hypersaline wastewater (see claim 1).

Regarding Claim 32: The claims of the patent disclose the composition B comprising hypersaline wastewater, at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, and aniline, and Haloferax mediterranei cells (see claim 1).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/247,925 in view of Herwig et al (WO 2013/124375). 

Regarding Claim 25: The claims of the patent disclose the method of claim 17.
	The claims do not specify the Haloferax mediterranei DSM.1411.
	Herwig teaches treating wastewater with Haloferax mediterranei DSM.1411 (see pg. 9 line 27).
	The copending application and Herwig are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to select Haloferax mediterranei DSM.1411 as disclosed by Herwig as the Haloferax mediterranei species because it is the simple substitution of a known Haloferax mediterranei species with another known Haloferax mediterranei species, obviously resulting in the degradation of organic pollutants, with an expectation of success (see MPEP 2143,B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-26, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig (WO 2013/124375) in view of Hook et al (US 2010/0219372).

Regarding Claim 17:
	Herwig teaches the method for reducing the content of at least one pollutant in hypersaline wastewater, said method comprising the steps of (a) providing a composition A comprising hypersaline wastewater and said at least one pollutant (see pg. 4 lines 26-30), and (b) contacting composition A with Haloferax mediterranei cells, thereby generating a composition B comprising said composition A and Haloferax mediterrani cells (see pg. 9 line 27, pg. 5 lines 1-2).
	Herwig does not explicitly teach the pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline.
	Hook teaches treating hypersaline wastewater to reduce total organic carbon with at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline (see para. 0068).
	Herwig and Hook are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to use the method of Herwig to treat that wastewater of Hook because through routine experimentation one skilled in the art would have found appropriate sources of waste to treat with a known method and both Herwig and Hook are directed to reducing organics in hypersaline wastewater.

Regarding Claim 18:
	Herwig teaches the method of claim 17, wherein said composition B comprises NaCl in a concentration of at least 6% (w/v), based on the total volume of composition or wastewater (e.g. of composition B) (see Herwig pg. 6 lines 16-17).

Regarding Claim 19:
	Herwig, as modified, teaches the method of claim 17, wherein said composition B comprises at least 0.5 mg/l formate and/or 0.5 mg/l phenol and/or 0.5 mg/l nitrobenzene and/or 0.5 mg/l 4,4'-Methylenedianiline (MDA) and/or 0.5 mg/l aniline (see Hook table 1).

Regarding Claim 20:
	Herwig, teaches the method of claim 17, wherein the hypersaline wastewater is derived from the production of diaryl carbonates, the production of polycarbonates, or the production of diamines and polyamines of the diphenylmethane series (reaction product of diphenols) (see Hook para. 0273).

Regarding Claim 21:
	Herwig teaches the method of claim 17, wherein said composition B further comprises a substrate that allows for the growth of the Haloferax mediterranei cells, in particular wherein said substrate has been added to composition B, preferably said substrate is a carbohydrate, in particular glycerol, a sugar such as glucose or sucrose or an organic acid such as acetate, lactate, malate, succinate or citrate (see pg. 7 lines 3-4).

Regarding Claim 22:
	Herwig teaches the method of claim 17, wherein the method further comprises step (c) of incubating (cultivation) composition B, thereby reducing the content of said at least one pollutant (see pg. 4 lines 1-4).

Regarding Claim 23:
	Herwig teaches the method of claim 22, wherein the incubation in step (c) is carried out at temperature of 18°C to 55°C and/or wherein the incubation in step (c) is carried out at a pH value in the range of 6.0 to 8.2 (see pg. 7 lines 17-19).

Regarding Claim 24:
	Herwig teaches the method of claim 22, wherein said incubation in step (c) is carried out under aerobic conditions (air is inlet) (see Herwig pg. 7 lines 22-23, pg. 13 line 30-pg. 14 line 1).

Regarding Claim 25:
	Herwig teaches the method of claim 17, wherein Haloferax mediterranei cells are Haloferax mediterranei DSM.1411 cells (see Herwig pg. 9 line 27).

Regarding Claim 26:
	Herwig, as modified, teaches the method of claim 17. 
	Herwig does not explicitly teach how much the total content of the at least one pollutant is reduced. Herwig further teaches that the TOC content should be reduced as much as needed for an electro-membrane process (see Herwig pg. 2 lines 23-26). Therefore it would have been obvious to one skilled in the art to reduce the total content of at least one pollutant by at least 30% in order to ensure that the TOC content is low enough for the electro-membrane process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 31:
	Herwig teaches the method comprising utilizing Haloferax mediterranei (see pg. 6 lines 1-2) cells for reducing the content of at least one pollutant .
	Herwig does not explicitly teach the pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline in hypersaline wastewater.
	Hook teaches treating hypersaline wastewater to reduce total organic carbon with at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline (see para. 0068).
	Herwig and Hook are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to use the method of Herwig to treat that wastewater of Hook because through routine experimentation one skilled in the art would have found appropriate sources of waste to treat with a known method and both Herwig and Hook are directed to reducing organics in hypersaline wastewater.

Regarding Claim 32:
	Herwig teaches the composition B comprising hypersaline wastewater, at least one pollutant and Haloferax mediterranei cells (see Herwig para. 0068).
	Herwig does not explicitly teach the pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline in hypersaline wastewater.
	Hook teaches treating hypersaline wastewater to reduce total organic carbon with at least one pollutant selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'- Methylenedianiline (MDA), and aniline (see para. 0068).
	Herwig and Hook are analogous inventions in the art of treating hypersaline wastewater. It would have been obvious to one skilled in the art to use the method of Herwig to treat that wastewater of Hook, thereby generating composition B, because through routine experimentation one skilled in the art would have found appropriate sources of waste to treat with a known method and both Herwig and Hook are directed to reducing organics in hypersaline wastewater.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig (WO 2013/124375) in view of Hook et al (US 2010/0219372) as applied to claim 17 above, and further in view of Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 27:
	Herwig, as modified, teaches the method of claim 17.
	Herwig does not disclose the separation of cells from composition B.
	Lorantfy teaches a bioreactor connected with a cell separation device (MF module, filter) which separates the cells of the halophilic microorganism to obtain a filtrate (composition C) of the treated wastewater (cell free harvest) (see pg. 142, fig. 1, abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation of Lorantfy to the method of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 28:
	Herwig, as modified, teaches the method for the production of chlorine and sodium hydroxide, comprising the steps of (i) providing a composition C or C* according to the method of claim 27, and (ii) subjecting the composition according to (a) to a sodium chloride electrolysis process, thereby producing chlorine and sodium hydroxide and optionally hydrogen (process is done before electrolysis) (see Herwig pg. 11, 3rd paragraph).

Regarding Claim 29:
	Herwig, as modified, teaches the method for the production of chlorine and sodium hydroxide, comprising the steps of (i) providing a composition C or C* according to the method of claim 27 (see rejection of claim 27 above), and (ii) subjecting the composition according to (a) to a sodium chloride electrolysis process, thereby producing chlorine and sodium hydroxide and optionally hydrogen (see Herwig pg. 11, 3rd paragraph).

Regarding Claim 30:
	Herwig, as modified, teaches the method of claim 29, wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride (membrane based process) (see pg. 2 lines 15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/16/2022